internal_revenue_service number release date index numbers cc dom corp plr-117040-99 re date legend purchaser target target_affiliate country z sellers company officer tax professional individual date a date b date c business x business y a b dear this letter responds to your letter dated date requesting an extension of time under and of the procedure and administration regulations to file elections purchaser is requesting the extension to file sec_338 elections under g of the internal_revenue_code and d and g of the income_tax regulations with respect to purchaser’s acquisition of target and deemed acquisition of target_affiliate on date a sometimes hereinafter collectively referred to as the elections or the election additional information was received in letters dated date january january and date the information submitted for consideration is summarized below purchaser is the common parent of a consolidated_group that has a march taxable_year and uses the accrual_method of accounting purchaser is engaged in business x company officer and tax professional are employees of purchaser prior to the acquisition target was wholly owned by sellers and target_affiliate was owned a by target and b by individual target and target_affiliate are country z corporations and sellers and individual are nonresident foreign individuals target and target_affiliate are engaged in business y it is represented that target and target_affiliate were not subject_to u s taxation and did not file u s income_tax returns moreover it is further represented that neither target nor target_affiliate was a controlled_foreign_corporation within the meaning of a a passive_foreign_investment_company for which an election under is in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in a a united_states_real_property_holding_corporation or required under g to file a u s income_tax return additionally it is represented that sellers and individual are not subject_to a tax on the sale of their respective shares target and target_affiliate stock under b plr-117040-99 on date a pursuant to a sale agreement purchaser acquired all of the outstanding_stock of the target and all of individual’s target_affiliate stock in exchange for cash in fully taxable transactions it is represented that purchaser was not related to sellers within the meaning of h c and that purchaser’s acquisition of target and purchaser’s deemed acquisition of all of the target_affiliate each qualified as a qualified_stock_purchase within the meaning of d after the acquisition new target and target_affiliate were or will be included in purchaser’s first return subsequent to the acquisition by being listed on form_5471 information_return with respect to a foreign_corporation purchaser intended to file the election the election was due on date b but for various reasons it was not filed on date c which is after the due_date for the election company official and tax professional discovered that the election was not filed the statute_of_limitations under has not expired for purchaser’s taxable_year in which the acquisition sale was consummated the taxable_year in which the election was due or for any year s that would be affected by the election had it been timely filed subsequently this request was submitted under for an extension of time to file the election sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes a sec_338 election under g or is treated as having made the election under e and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of a of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which or applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under a other than paragraph thereof be attributed to the person acquiring such stock sec_1_338-1 provides that the term target_affiliate has the same meaning as in h but without the application of h b i a corporation so described eg a foreign_corporation that would be a member of the affiliated_group except for b is a target_affiliate for all purposes of if a target_affiliate is acquired in a qualified_stock_purchase it is also a target plr-117040-99 sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the 9th month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable the instructions to form_8023 provide that foreign_corporations who do not need to file a federal_income_tax return make the election by filing a form_8023 with the office of assistant_commissioner international sec_1_338-1 provides that the united_states_shareholders as defined in b of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in may file a statement of election on behalf of the purchasing_corporation if the purchasing_corporation is not required under g other than g i b to file a united_states income_tax return for its taxable_year that includes the acquisition_date sec_1_338-2 provides that if an election under is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under h b new target’s deemed purchase of stock of another corporation is a purchase for purposes of d on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under a the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of plr-117040-99 time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of requests for relief under will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie d therefore the commissioner has discretionary authority under to grant an extension of time for purchaser to file the election provided purchaser shows it acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser tax professional and company officer explain the circumstances that resulted in the failure_to_file the election the information also establishes that a tax professional was responsible for the election that purchaser relied on the tax professional to timely make the election and that granting an extension will not prejudice the interests of the government see b iv based on the facts and information submitted including the representations made we conclude that purchaser has shown it acted reasonably and in good_faith in failing to timely file the election the requirements of and have been satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under until days from the date_of_issuance of this letter for purchaser as the purchaser of target the u s shareholders of the foreign deemed purchaser of target_affiliate to file the election with respect to the acquisition of target’s stock and the deemed acquisition of target affiliate’s stock as described above the above extension of time is conditioned on the taxpayers’ purchaser’s target’s and target affiliate’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower c purchaser must file the election in accordance with d and g ie a new election for target and target_affiliate on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the form and the information that is required by the form must plr-117040-99 be attached to the election form a combined form may be filed see e and the instructions on form_8023 also a copy of this letter must be attached to the election form purchaser target new target target_affiliate and new target_affiliate as applicable must report the acquisition as a sec_338 transaction on their return s or amended_return s as applicable see g and that is old target and old target_affiliate must file separate final returns and new target and new target_affiliate must be included in purchaser’s consolidated_return by being listed on form for the year following the acquisition ie included in purchaser’s return from the day after the acquisition no opinion is expressed as to whether a is applicable to the transaction as to whether the above described acquisition of target’s stock and or deemed acquisition of target affiliate’s stock qualifies as a qualified_stock_purchase and or for a treatment or if the acquisition of target’s stock and or deemed acquisition of target affiliate’s stock qualifies as a qualified_stock_purchase and for a treatment as to the amount if any of gain_or_loss recognized on the deemed asset sale s in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under we relied on certain statements and representations made by the taxpayers their employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under to file the election penalties and interest that would otherwise be applicable if any shall apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
